DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,412,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application broaden the scope of the claims of the ‘087 Patent and on that basis, the claims of the ‘087 Patent anticipate the claims of the instant application.
As to claim 1, the ‘087 Patent discloses a computer-implemented method for a trustworthy data exchange, comprising (Claim 1: A computer-implemented method for a trustworthy data exchange between a first device and a second device, comprising): 
receiving, from a device, a query, wherein the query comprises a question (Claim 1; receiving, from the second device, a query, wherein the query comprises a question and an indication of a trusted authority that is to certify authenticity of any information used to determine a given answer to the query); 
identifying particular information related to the query (Clam 1: identifying particular information related to the query); 
retrieving the particular information related to the query from one or more data repositories storing data verified by a trusted authority, wherein the one or more data repositories are part of a distributed database comprising an immutable data store that maintains a verifiable history of changes to information stored in the distributed database (Claim 1: retrieving, using the credentials, the particular information related to the query from one or more data repositories storing data verified by the trusted authority, wherein the one or more data repositories are part of a distributed database comprising an immutable data store that maintains a verifiable history of changes to information stored in the distributed database); 
determining, based on the particular information related to the query, an answer to the query (Claim 1: determining, based on the particular information related to the query, an answer to the query); and 
providing the answer to the device, wherein the answer indicates that the answer is based upon information certified by the trusted authority (Claim 1: providing the answer to the second device, wherein the answer indicates that the answer is based upon information certified by the trusted authority).
As to claim 2, the ‘087 Patent discloses the computer-implemented method of claim 1, wherein the query is received by capturing a bar code displayed on the device (Claim 2: The computer-implemented method of claim 1, wherein the query is received by capturing a bar code displayed on the second device). 
 As to claim 3, the ‘087 Patent discloses the computer-implemented method of claim 1, wherein providing the answer to the device comprises: displaying the answer to a user, prompting the user to approve providing the answer to the device, and upon receiving user approval, transmitting the answer to the device (Claim 3: The computer-implemented method of claim 1, wherein providing the answer to the second device comprises: displaying the answer to the user, prompting the user to approve providing the answer to the second device, and upon receiving user approval, transmitting the answer to the second device).
As to claim 4, the ‘087 Patent discloses the computer-implemented method of claim 1, further comprising establishing a shared secret with the device, wherein providing the answer is based on establishing the shared secret (Claim 4: The computer-implemented method of claim 1, further comprising: establishing a shared secret with the second device, wherein providing the answer is based on establishing the shared secret).
As to claim 5, the ‘087 Patent discloses the computer-implemented method of claim 1, wherein the query and the answer are exchanged with the device within a trusted environment in which communications with the device are assumed to be authentic (Claim 5: The computer-implemented method of claim 1, wherein the query and the answer are exchanged with the second device within a trusted environment in which communications with the second device are assumed to be authentic).
As to claim 6, the ‘087 Patent discloses the method of claim 1, wherein the particular information comprises a dependency relationship with additional information stored in the one or more data repositories (Claim 7: The method of claim 1, wherein the particular information comprises a dependency relationship with additional information stored in the one or more data repositories.).  
As to claim 7, the ‘087 Patent discloses the method of claim 6, further comprising resolving the dependency relationship based on the additional information prior to retrieving the particular information related to the query from the one or more data repositories (Clam 8: The method of claim 7, further comprising resolving the dependency relationship based on the additional information prior to retrieving the particular information related to the query from the one or more data repositories).  
Claims 8-14 recite a method commensurate in scope to the method of claims 1-7, the sole change being that the method is described in terms of an explicit client device and query device and as such are rejected under a substantially similar basis.
Claims 15-20 recite a system commensurate in scope to the method of claims 1-6 and are thus rejected under a substantially similar basis.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application broaden the scope of the claims of the ‘674 Patent and on that basis, the claims of the ‘674 Patent anticipate the claims of the instant application.
As to claim 1, the ‘674 Patent discloses a computer-implemented method for a trustworthy data exchange, comprising (Claim 1: A computer-implemented method for a trustworthy data exchange, comprising): 
receiving, from a device, a query, wherein the query comprises a question (Claim 1: receiving, from a device, a query, wherein the query comprises a question); 
identifying particular information related to the query (Claim 1: identifying particular information related to the query); 
retrieving the particular information related to the query from one or more data repositories storing data verified by a trusted authority, wherein the one or more data repositories are part of a distributed database comprising an immutable data store that maintains a verifiable history of changes to information stored in the distributed database (Claim 1: retrieving, using the credentials, the particular information related to the query from one or more data repositories storing data verified by a trusted authority, wherein the one or more data repositories are part of a distributed database comprising an immutable data store that maintains a verifiable history of changes to information stored in the distributed database); 
determining, based on the particular information related to the query, an answer to the query (Claim 1: determining, based on the particular information related to the query, an answer to the query); and 
providing the answer to the device, wherein the answer indicates that the answer is based upon information certified by the trusted authority (Claim 1: and providing the answer to the device, wherein the answer indicates that the answer is based upon information certified by the trusted authority).  
As to claim 2, the ‘674 Patent discloses the computer-implemented method of claim 1, wherein the query is received by capturing a bar code displayed on the device (Claim 2: identical). 
As to claim 3, the ‘674 Patent discloses the computer-implemented method of claim 1, wherein providing the answer to the device comprises: displaying the answer to a user, prompting the user to approve providing the answer to the device, and upon receiving user approval, transmitting the answer to the device (Claim 3: identical).
As to claim 4, the ‘674 Patent discloses the computer-implemented method of claim 1, further comprising establishing a shared secret with the device, wherein providing the answer is based on establishing the shared secret (Claim 4: identical).
As to claim 5, the ‘674 Patent discloses the computer-implemented method of claim 1, wherein the query and the answer are exchanged with the device within a trusted environment in which communications with the device are assumed to be authentic (Claim 5: identical).  
As to claim 6, the ‘674 Patent discloses the method of claim 1, wherein the particular information comprises a dependency relationship with additional information stored in the one or more data repositories (Clam 6: identical). 
As to claim 7, the ‘674 Patent discloses the method of claim 6, further comprising resolving the dependency relationship based on the additional information prior to retrieving the particular information related to the query from the one or more data repositories (Claim 7: identical).  
Claims 8-14 recite a method commensurate in scope to the method of claims 1-7, the sole change being that the method is described in terms of an explicit client device and query device and as such are rejected under a substantially similar basis.
Claims 15-20 recite a system commensurate in scope to the method of claims 1-6 and are thus rejected under a substantially similar basis.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2002/0004900 by Patel discloses secure anonymous communication between two parties
U.S. Patent Application Publication No. 2016/0127134 by Goldstone et al. discloses authentication of a user in a communication system
U.S. Patent Application Publication No. 2016/0241532 by Loughlin-McHugh et al. discloses web authentication
U.S. Patent Application Publication No. 2018/0025181 by Barinov et al. discloses verifying data using blockchain

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432